Order entered October 30, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00721-CV

        MARK A. TICER, D/B/A LAW OFFICE OF MARK A. TICER, Appellant

                                               V.

 REED MIGRAINE CENTERS OF TEXAS, PLLC, KENNETH L. REED, M.D., NEURO
 STIM TECHNOLOGIES, LLC, CASEY GRIFFITH, AND KLEMCHUCK KUBASTA,
                           LLP, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-03338-B

                                           ORDER
       Before the Court is appellant’s October 26, 2017 motion for second extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than November 29,

2017. Appellant is cautioned that further extension requests will be disfavored.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE